                                        Case 2:17-cv-01319-JCM-GWF Document 67 Filed 01/02/19 Page 1 of 4


                                    1   DICKINSON WRIGHT PLLC
                                        Cynthia L. Alexander
                                    2   Nevada Bar No. 6718
                                        Email: calexander@dickinson-wright.com
                                    3
                                        Taylor Anello
                                    4   Nevada Bar No. 12881
                                        Email: tanello@dickinson-wright.com
                                    5   8363 West Sunset Road, Suite 200
                                        Las Vegas, Nevada 89113-2210
                                    6   Tel: (702) 550-4400
                                        Attorneys for Plaintiffs
                                    7

                                    8                          IN THE UNITED STATES DISTRICT COURT

                                    9                                      DISTRICT OF NEVADA
                                   10   U.S. BANK, NATIONAL ASSOCIATION, as                 Case Number: 2:17-cv-01319-JCM-GWF
                                        Trustee for GSAA 2006-1, an Ohio Company;
                                   11
                                        SUNTRUST MORTGAGE, INC., a Virginia
                                   12   Corporation,
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   13                         Plaintiff,                        STIPULATION AND ORDER TO
                                        vs.                                                    EXTEND TIME FOR PARTIES TO
                                   14                                                             COMPLETE SETTLEMENT
                                        SFR INVESTMENTS POOL 1, LLC, a Nevada                          AGREEMENT
                                   15
                                        limited liability company; SAN MARINO                          (Third Request)
                                   16   PROPERTY OWNERS ASSOCIATION, a
                                        Nevada Non-Profit Corporation,
                                   17
                                                       Defendants.
                                   18    AND ALL RELATED CLAIMS
                                   19

                                   20          Plaintiff/Counter-Defendants, U.S. Bank, National Association, as Trustee for GSAA

                                   21   2006-1 and SunTrust Mortgage, Inc. (“Plaintiffs”), Defendant SFR Investments Pool 1, LLC

                                   22   (“SFR”), and Defendant San Marino Property Owners Association (“San Marino”), (collectively

                                   23   as the “Parties”), hereby stipulate and agree to continue finalizing settlement agreement terms in

                                   24   connection with this case. The parties base this agreement upon the following:

                                   25          1.      The Parties filed a Notice of Settlement with the court on October 5, 2018 (ECF

                                   26   No. 62).

                                   27          2.      The Parties agreed to file a stipulation of dismissal no later than November 4,

                                   28   2018 (ECF No. 62).


                                                                                        1
                                        Case 2:17-cv-01319-JCM-GWF Document 67 Filed 01/02/19 Page 2 of 4


                                    1          3.      On November 1, 2018 the Parties filed a Stipulation and Order to Extend Time for

                                    2   Parties to Complete Settlement Agreement (First Request) which requested an additional 30 days

                                    3   or until December 4, 2018 to file dismissal documents (ECF No. 63).

                                    4          4.      On November 2, 2018 the court issued an Order to Extend Time for Parties to

                                    5   Complete Settlement Agreement (First Request) for an additional 30 days or until December 4,

                                    6   2018 to file dismissal documents (ECF No. 64).

                                    7          5.      On November 30, 2018 the Parties filed a Stipulation and Order to Extend Time

                                    8   for Parties to Complete Settlement Agreement (Second Request) which requested an additional

                                    9   30 days or until December 4, 2018 to file dismissal documents (ECF No. 65).

                                   10          6.      On December 3, 2018 the court issued an Order to Extend Time for Parties to

                                   11   Complete Settlement Agreement (Second Request) for an additional 30 days or until January 4,

                                   12   2019 to file dismissal documents (ECF No. 66).
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   13          7.      The Parties are still in the process of finalizing the settlement documentation and

                                   14   are working diligently to complete the agreement terms. This stipulation is sought in good faith

                                   15   and not for the purposes of delay but instead to promote efficiency and judicial economy. No

                                   16   prejudice will result to any Party as a result of the postponing the deadlines.

                                   17          Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED the Parties

                                   18   request an additional 30 days to complete the settlement documentation and to file the

                                   19   Stipulation for Dismissal.

                                   20          ///

                                   21          ///

                                   22          ///

                                   23          ///

                                   24          ///

                                   25          ///

                                   26          ///

                                   27          ///

                                   28          ///


                                                                                          2
                                        Case 2:17-cv-01319-JCM-GWF Document 67 Filed 01/02/19 Page 3 of 4


                                    1          IT IS FURTHER STIPULATED AND AGREED that the Parties jointly request that the

                                    2   calendared deadlines continue to be stayed and/or that the case be held in abeyance while the

                                    3   Parties document the settlement.

                                    4   Dated: January 2, 2019                               Dated: January 2, 2019

                                    5      DICKINSON WRIGHT, PLLC                                KIM GILBERT EBRON
                                    6   By: /s/ Cynthia L. Alexander                         By: /s/ Diana S. Ebron
                                             Cynthia L. Alexander, Esq.                          Diana S. Ebron, Esq.
                                    7        Nevada Bar No. 6718                                 Nevada Bar No. 10580
                                    8        Taylor Anello, Esq.                                 7625 Dean Martin Drive, Suite 110
                                             Nevada Bar No. 12881                                Las Vegas, NV 89139
                                    9        8363 West Sunset Road, Suite 200                    Tel: (702) 485-3300
                                             Las Vegas, Nevada 89113                             Attorneys for Defendant SFR
                                   10        Tel: (702) 550-4400                                 Investments Pool 1, LLC
                                             Attorneys for Plaintiffs U.S. Bank,
                                   11
                                             National Association, as Trustee for GSAA
                                   12        2006-1 and SunTrust Mortgage, Inc.
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   13   Dated: January 2, 2019
                                   14      LIPSON NEILSON PC
                                   15   By: /s/ Karen Kao
                                             Karen Kao, Esq.
                                   16        Nevada Bar No. 14386
                                             9900 Covington Cross Dr., Ste. 120
                                   17
                                             Las Vegas, NV 89144
                                   18        Tel: (702) 382-1500
                                             Attorneys for Defendant San Marino
                                   19        Property Owners Association
                                   20

                                   21       IT IS SO ORDERED.

                                   22                                              _______________________________________
                                                                                           STATES DISTRICT
                                                                                   UNITED STATES            COURT
                                                                                                   MAGISTRATE       JUDGE
                                                                                                                 JUDGE
                                   23
                                                                                             1/3/2019
                                                                                   DATED: _____________________________
                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                         3
